Citation Nr: 1748369	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  06-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating for low back disability higher than 20 percent from June 20, 1986 through December 20, 1993.

2.  Entitlement to a disability rating for low back disability higher than 40 percent from December 21, 1993 through March 12, 2012.
 
3.  Entitlement to a disability rating for low back disability higher than 40 percent from March 12, 2012.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from July 1978 to May 1981.

This appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions by the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012 and January 2013, the Board remanded these claims for additional development.  The matter is before the Board once again.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

Review of the record reveals that separate service connection was granted for neurological impairment, secondary to the low back disorder.  During Remand development, the Veteran indicated satisfaction with the ratings assigned, and contested the assigned effect dates.  A statement of the case was promulgated on this matter and the record does not reflect filling of a substantive appeal.  Thus, that matter is not before the Board.  The issues considered herein will concern the orthopedic manifestations of the low back disorder.

The issue of entitlement to a disability rating for low back disability higher than 40 percent from March 12, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 21, 1993, the level of disability produced by the Veteran's low back disability was consistent with moderate limitation of motion of the lumbar spine.

2.  Prior to March 12, 2012, the level of disability produced by the Veteran's low back disability was consistent with severe limitation of motion of the lumbar spine.  Pronounced low back impairment was not shown, nor were incapacitating episodes due to the low back disorder shown consistent with VA regulation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the Veteran's low back disability were not met prior to December 21, 1993.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (1986 - 1993);

2.  The criteria for an evaluation in excess of 40 percent for the Veteran's low back disability were not met prior to March 12, 2012.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (1994 - 2003)and Diagnostic Codes 5237, 5242, 5243 (2003-2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of the Board's previous remand.

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence to be considered in an appeal from an initial disability rating is not limited to current severity, but will include the entire period of the disorder.  Additionally, it is possible for a veteran to be awarded separate percentage evaluations for separate periods (staged ratings), based on the facts.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that the evidence indicates that the effective dates of the assigned ratings for his disability are incorrect, they should be earlier and he should accordingly receive  retroactive benefits.  He further asserts that he has been prescribed bed rest for his low back disability, due to severe weakness and pain

Low back disability higher than 20 percent, from June 20, 1986 through December20, 1993.

An October 1986 rating decision assigned a 20 percent rating under Diagnostic Code 5292 (38 C.F.R. § 4.71a (1986)).  This was effective June 20, 1986 through December 20, 1993, as a September 1997 rating decision assigned a 40 percent disability assignment, effective December 21, 1993.  

There have been significant changes in the regulations pertaining to back disorders during the pendency of this appeal.  The regulations used to evaluate diseases and injuries of the spine have changed twice.  Certain changes became effective on September 23, 2002.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285-5295) (2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5292) (2003).  Effective September 26, 2003, the entire section of the rating schedule which addresses disabilities of the spine was revised and new diagnostic code numbers were assigned.  68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004)).  Application of these various provisions will be discussed in more detail below.  The earlier provisions apply to the period prior to December 20, 1993.

The record indicates that the Veteran received a diagnosis of lumbar strain in a private treatment examination in June 1986.  In an August 1986 VA examination, the VA examiner recorded range of motion findings taken to the point of pain as extension: 15 degrees; flexion: 60 degrees; lateral flexion right: 30 degrees; lateral flexion left: 30 degrees; rotation right: 30 degrees; and rotation left: 30 degrees.  Radiological findings revealed no significant abnormal findings; mild, early spondylosis at L1 through L3; and no recent-old bony injury or any osteolytic-osteoblastic bony lesions.  The Veteran was diagnosed with lower back pain (spondylosis, early, L1 - L3).  Additionally, the August 1986 VA examiner noted no apparent loss of sensory or motor function.

The Veteran's VA treatment notes between October 1986 and February 1987 indicate tenderness in the Veteran's right lateral lumbar and gluteal areas; pain being most severe in the mid-lumbar spinal area; however, no spasms or trigger point were noted.  In the Veteran's June 1987 VA progress notes, the Veteran could bend up to 80 degrees and the examiner's impression was low back pain.  However, although the Veteran reported that sensation was somewhat decreased in the left lower extremity below the knee, the June 1987 VA examiner described this as being "in a non-physiological manner" and made findings of sensation being intact to light touch throughout and motor strength at 5/5.  In noting the Veteran's low back pain, he observed that there were no neurological deficits.

The Veteran underwent a VA examination in November 1987, in which the Veteran was diagnosed with acute and chronic cervical, lumbosacral strain.  The November 1987 VA examiner did not produce range of motion findings, but noted that the Veteran can bend reasonably well but with pain.  Although the Veteran reported the tingling and numbness sensations of paresthesia right leg and foot, the November 1987 VA examiner noted that the Veteran's sensory responses and deep tendon reflexes (DTRs) were within normal limits.    

Another VA examination in February 1990 produced range of motion findings of forward bending: 60 degrees; backward bending: 15 degrees; lateral bending: 20 degrees to left and 20 degrees to right; and rotation at waist: 25 degrees both ways.  The radiological report revealed minimal hypertrophic degenerative changes; intervertebral disc spaces within normal limits; and no x-ray evidence of recent bony injury or significant bone pathology to the lumbosacral spine.  Additionally, the February 1990 VA examiner noted intact sensations in response to a pin-prick test.

For the rating period between June 20, 1986 and December 20, 1993, Diagnostic Code 5292 provides a 10 percent rating for slight limitation of motion; a 20 percent rating for moderate limitation of motion; and a 40 percent for severe limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1986-1993).  However, the terms "slight," "moderate," and "severe" are not defined in the rating schedule.  Nonetheless, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The above ranges of motion findings for the August 1986 and February 1990 VA examinations were identical for forward flexion (60 degrees) and extension (15 degrees).  In fact, VA progress notes between the examinations recorded 80 degrees for "bending."  Lateral flexion and rotation maneuvers were less by 5 and 10 degrees by the February 1990 VA examination.  Additionally, in examination no spasms were noted.  X-ray findings in February 1990 revealed only minimal degenerative changes and intervertebral disc spaces were within normal limits.

The Board has noted the Veteran's reports of decreased sensations below the knee, as well as numbness and tingling in the foot.  However, no findings in support of these reports were made in the examinations.  Moreover, the June 1987 progress notes stated there were no neurological deficits.  The foregoing does not reflect clinical evidence in this period of any neurological disorder warranting a higher rating.

There are no consistent or decisive clinical findings to indicate a "severe" level of disability, as that word is broadly understood.  The findings do not indicate an intensity or acuteness of the symptoms as reported or of the signs as clinically demonstrated.  The Board finds the Veteran's disability under the Diagnostic Code in this period to be no more than moderate, confirming the original disability rating.  


Low back disability higher than 40 percent, from December21, 1993 to March 12, 2012.

Range of motion findings in a September 1994 VA examination were forward flexion: 100 degrees, with the Veteran being able to touch the floor with ease, but being unable to stand back up without supporting himself with his hands and pushing himself into an upright position; backward extension was to 33 degrees, with only mild discomfort; left lateral flexion was to 29 degrees with discomfort and pain starting at approximately 20 degrees through 29 degrees; right lateral flexion was to 28 degrees, again, with discomfort and pain starting at approximately 20 degrees of flexion; rotation to the left at 35 degrees with only mild discomfort noted; and rotation to the right at 38 degrees with only mild discomfort.  There was normal musculature of the back and no spasms were noted.  X-rays findings were unchanged from those associated with the February 1990 VA examination, above.  However, a separate set of x-rays indicated no evidence of a herniated disc fragment or significant disc protrusion, L3-L4 through L5-Sl.  In addition, although some minimal degenerative changes involving the vertebral bodies from L3-L4 through L5-S1, anteriorly, the examination of the lumbar spine by CT scan was otherwise essentially unremarkable.

The September 1994 VA examiner diagnosed the Veteran with hypertrophic degenerative changes of the upper and mid-lumbar spine; no changes from the previous 1990 x-rays; and findings consistent with a chronic lumbar strain.  The September 1994 VA examiner further specifically noted that, in regard to evidence of neurological involvement, there was none noted at the time of the examination.  

Between December 1994 and June 1996, VA providers noted that, although the Veteran reported that he cannot flex at the hip, there was no discernible pathology by examination and no objective evidence of skeletal degeneration, as indicated on a CT scan report.  Subsequent instances of pain on flexion and extension were noted, with lateral bending without pain and, although the Veteran reported occasion radiation of pain down this left lower extremity to below his knee, a September 1995 VA treatment provider had noted there was no neurological deficit.

An August 1996 VA examination made range of motion findings of forward flexion: 37 degrees; backward extension: 16 degrees; left lateral flexion: 18 degrees; right lateral flexion; 8 degrees; rotation to the left: 30 degrees; and rotation to the right: 30 degrees.  The August 1996 VA examiner diagnosed the Veteran with low back strain following service injury and degenerative joint disease of the lower thoracic and lumbar spine.  Additionally, the August 1996 VA examiner made neurological findings of satisfactory motor function and good coordination; heel and toe walking tests and squatting showing satisfactory strength in the legs; and no sensory loss in the legs.  An August 1996 MRI found no interval change in the appearance of the lumbar spine since September 2, 1994 and hypertrophic degenerative changes, lower thoracic, upper and mid-lumbar spine.

A February 1997 MRI revealed mild right lateral disc protrusion at L4-5 into the neural foramen causing encroachment of the neural foramen and very mild disc bulging at other levels.  Between February and July 1997, the Veteran's private treatment providers noted his disc protrusions and difficulties in flexion and extension.  Although they further noted right-leg radiculitis, they added that it was without neurological abnormalities or significance.  They observed that his strength, sensation and reflexes in all extremities are good; his neurological responses generally are normal; and there are no serious neurological difficulties.  A November 1997 provider assessed the Veteran with lumbosacral back disc disease, reasonably managed.  In April 1998, one provider's assessment stated lumbosacral back disc disease with increasing right lower leg radiculopathy.

The Veteran underwent a VA examination in August 1998, in which range of motion extension was 0 to 6 degrees with pain from 4 to 6 degrees; left lateral flexion 0 to 12 degrees with pain from 6 to 12; degrees; right lateral flexion 0 to 10 degrees with pain from 6 to 10 degrees; forward flexion is from 0 to 40 degrees with pain at 25 to 40 degrees.  The August 1998 VA examiner noted that the Veteran could bring his fingertips within 13 inches of the floor on forward flexion.  Trunk rotation, both right and left, was at 30 degrees.  The Veteran reported pain in the lower back on squatting and had to use both hands to pull himself into an upright position.  When asked to do a repetitive forward flexing of the trunk, the Veteran reported increased pain within a few repetitions.  X-rays indicated mild spondylosis of the lumbar spine, with no significant change from the previous examination.  The August 1998 VA examiner's impression was residual from lumbosacral strain and degenerative disc disease with radiculopathy into the right lower extremity (although he also had noted during the straight leg raising test that no radicular symptoms were reported).

In September 2000, VA progress notes include an assessment of lumbar sacral disc disease and degenerative joint disease with right-leg radiculopathy.  In March 2002, the Veteran underwent an operation in which the L5-Sl motion segment in his lumbar spine was fused.

The Veteran's May 2003 VA examination included range of motion findings of right lateral flexion from 0-14 degrees with pain from 10-14 degrees; left lateral flexion is from 0-15 degrees with pain from 10-15 degrees; right rotation from 0-25 degrees; left rotation from 0-26 degrees; extension from 0-12 degrees with pain from 8-12 degrees; forward flexion from 0-55 degrees with pain from 45-55 degrees.  The May 2003 VA examiner asked the Veteran to do 15 repetitive forward flexion maneuvers from a standing position.  The Veteran reported increased lower back pain with subsequent repetitions.  After doing 10 deep knee bends, the Veteran stopped after the eighth repetition due to right knee pain; but with no low back pain.  

The May 2003 VA examiner's review of x-rays revealed mild degenerative changes to the lumbar spine and a 2002 MRI report showed diffuse disc degeneration, with an otherwise normal study of the lumbar spine.  He diagnosed the Veteran with status post L5-Sl discectomy and anterior L5-S1 osteotomy/fusion, with residual radiculopathy to bilateral lower extremities, impaired range of motion and endurance and chronic pain.

Some of the Veteran's VA physiotherapy progress notes between October 1997 and June 2003 recorded moderate movement loss in flexion and extension and minimal loss in "side gliding" right and left (McKenzie pain provocation test) and deviation in flexion and extension.  The June 2003 notes mention repeated extension in standing (REIS), hip and foot numbness as being worse and a sensory deficit in the right toes was also noted.

Subsequent records, including VA examinations and other reports up to March 12, 2012, reveal that there has been significant limitation of motion, similar to those set out above.  There has been no showing of ankylosis of the spine.  There have been some reports of incapacitation secondary to back pathology over the years.  It has been asserted, but not confirmed, that the periods were prescribed by a physician.  The Veteran has been offered an opportunity to obtain those records, but thus far has not cooperated.  He will have another opportunity to provide those records for the most recent period in the Remand section below.

In the initial part of this rating period, Diagnostic Code 5292 once again provides a 10 percent rating for slight limitation of motion; a 20 percent rating for moderate limitation of motion; and a 40 percent rating for severe limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1994 through September 25, 2003).  

After September 2003, as otherwise noted, the rating criteria changed for rating back pathology.  

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  (As noted, this has been done and is not at issue in the document.)

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. 4.71a , Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2: If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a , Diagnostic Code 5243 (in effect after September 26, 2003).

The evidence of record is supportive of a higher 40 percent rating for the Veteran's lumbar spine degenerative disc disease and IVDS. 38 C.F.R. § 4.7 . This 40 percent rating is effective for orthopedic manifestations of his lumbar spine disability under Diagnostic Code 5243 for IVDS under the General Rating Formula for Diseases and Injuries of the Spine. Specifically, the evidence of record reveals forward flexion of the thoracolumbar spine to 30 degrees or less, when considering the effect of pain and other factors of functional loss on the Veteran's range of motion during times of flare-ups. See 38 C.F.R. § 4.71a , Diagnostic Code 5243.

The examination findings in this period indicate various inconsistencies; for example, in the range of motion findings.  In September 1994 forward flexion is recorded at 100 degrees and extension at 33 degrees, both suggesting improvement.  Yet by August 1998, it is 40 degrees forward flexion with pain starting at 25 degrees and only 6 degrees extension, with pain starting at 4 degrees.  However, by May 2003 forward flexion is up to 55 degrees, but extension is at 12 degrees, with pain starting at 8 degrees.  

In some maneuvers, the Veteran could reach to the floor; yet he had to find support to return to an upright position.  In November 1997, his diagnosis included that his back disorder was "reasonably managed."  Moreover, x-ray findings throughout the period of 1986 to 2003 were in fact consistent, as they were repeatedly interpreted as exhibiting mild or minimal degenerative changes to the alignment of the discs on the spine.  However, equally consistent were the Veteran's reports of pain in executing the maneuvers during the examinations.

The Veteran was assigned a 40 percent (severe) level of disability, the highest rating under Diagnostic Code 5292.  Nothing in the above findings indicates greater disability, such as unfavorable ankylosis of the thoracolumbar spine or the entire spine.  Moreover, September 1994 x-rays indicate no evidence of a herniated disc fragment or significant disc protrusion, L3-L4 through L5-Sl.  By May 2003, x-rays again revealed no more than mild degenerative changes to lumbar spine and a 2002 MRI report, although showing diffuse disc degeneration, was an otherwise normal study of the lumbar spine.  

Furthermore, there is no indication in the record for this period of intervertebral disc syndrome.  Under the old criteria in effect prior to September 23, 2002, intervertebral disc syndrome is rated 10 percent disabling when mild, 20 percent when moderate, with recurring attacks, and 40 percent when severe, with recurring attacks and intermittent relief.  A 60 percent rating requires pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1990 - 2002).  The above record from this rating period does not reflect the presence of these signs.

The Board finds the Veteran's disability under the Diagnostic Code in this period to be severe, confirming the original disability rating.

Moreover, under the current criteria, the Veteran's 40 percent rating can be continued.  There is no evidence of ankylosis, or other impairment warranting a higher rating prior to March 12, 2012.  As noted there have been separate ratings assigned for neurological impairment under the new criteria and those ratings are not at issue.  Thus, there is no basis to assign a rating in excess of 40 percent under the new or the old rating criteria.


Conclusion

The Board has carefully reviewed and considered the Veteran's lay statements as they appear in the record between September 1987 and January 2014 and the March 2009 statement of the Veteran's wife, as well as the Veteran's reports during examinations, as they appear throughout the record, all of which have assisted the Board in better understanding the nature and development of the Veteran's disabilities.
	
As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran and his wife are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, the Board must emphasize that Veteran's and his wife are not competent to diagnose or interpret accurately clinical findings as to the severity of the Veteran's disabilities, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to clinical findings when there are contradictory findings or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or an increase in severity, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There are no findings and opinions in the record contrary to the findings and conclusions of the numerous VA examiners, discussed at length above.  They explained the reasons for their conclusions, based on accurate characterizations of the evidence of record, an in-person examination of the Veteran and detailed clinical findings.  From this, the VA examiners were unable to make findings which would be required for the Veteran to attain higher disability ratings and their overall findings upon examination are assigned substantial probative weight.

For the reasons stated, the Board finds the record does not contain supporting medical findings, an adequate opinion or related factors to indicate the criteria for disability ratings for the Veteran's low back disability in excess of  20 percent from June 20, 1986 through December 20, 1993, in excess of 40 percent from December 21, 1993 to March 12, 2012.  Nor is there evidence indicating that the ratings under any relevant diagnostic code are inadequate and do not reasonably contemplate the level of severity and symptomatology of the Veteran's service-connected disabilities.   

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a disability rating for low back disability higher than 20 percent from June 20, 1986 through December 20, 1993.

Entitlement to a disability rating for low back disability higher than 40 percent from December 21, 1993 to March 12, 2012, to include if separate compensable ratings are warranted for neurological disorders, is denied.


REMAND

A new orthopedic examination is necessary in view of the contentions that the disorder is worse since the last examination of March 12, 2012, to include incapacitating episodes. 

Additionally, it is now established under Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) that to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, where applicable, with range of motion measurements of the opposite undamaged joint.  The March 2012 VA examiner did not specify whether such testing was taken during active or passive motion and no indication of weight-bearing versus non-weight-bearing testing.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.

Additionally, the Board notes that over the course of the appeal the Veteran has reported extensive incapacitating episodes.  Under the revised Diagnostic Codes and the General Rating Formula for Diseases and Injuries of the Spine, an element which can establish and incapacitating episode is bed rest, ordered by a physician.  The Veteran has further reported that Drs. P. S. and G. H. ordered his bed rest during these episodes.  However, the record indicates that the Veteran never returned VA Forms 21-4142, which would have authorized the RO to obtain the treatment records of Dr. P. S. and Dr. G. H.  As the Board is now remanding this claim for the several reasons stated, the Veteran should once more be afforded the opportunity to support his claim with these records, provided he returns the necessary signed authorizations for the release of this information.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative for information pertaining to the Veteran's treatment for low back disability by Paul E. Schwaegler, M. D. and George Hotchko, M.D. (the claims file contains additional information that Dr. Schwaegler practices or did practice with Orthopedics International, with offices in Kirkland and Seattle, Washington.  Obtain their records showing the dates of periods of bedrest which each doctor ordered for the Veteran and associate those records with the claims file.  All attempts to obtain records should be documented in the claims folder.

2.  Contact the Veteran and/or his representative for information pertaining to the Veteran's treatment for low back disability and any neurological disorders at any VA medical facilities or by any private treatment provider since the latest submission of VA treatment records and private treatment records to the claims file.  

Obtain any records pertaining to the above requests for information not yet associated with the claims file and associate them with the claims file.  The Veteran's assistance should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

3.  After all additional records have been obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination with a VA examiner with appropriate expertise for low back orthopedic disabilities.  

The examiner) is requested to provide findings and a diagnosis as to the nature, severity and extent of the Veteran's lower back disability to include a determination of whether the disorders are exhibiting worsening symptoms, conducting repetitive motion testing, identifying if there are flare-ups, and measuring the specific extent of functional limitation due to repetitive motion and flare-ups.  

Additionally, the examiner(s) is specifically requested to include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, where applicable, with range of motion measurements of the opposite undamaged joint.  

The complete electronic claims file must be made available to the examiner(s) in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  Any appropriate Disability Benefits Questionnaire (DBQ) should be completed.  

4.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


